    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183668 Page 1 of 7


                   1 LATHAM & WATKINS LLP
                         Alfred C. Pfeiffer (CA 120965)
                   2     Christopher S. Yates (CA 161273)
                         Belinda S Lee (CA 199635)
                   3     Niall E. Lynch (CA 157959)
                   4 505Ashley   M. Bauer (CA 231626)
                          Montgomery Street, Suite 2000
                   5 San  Francisco, California 94111-6538
                     Telephone: 415-391-0600
                   6 Facsimile: 415-395-8095
                     al.pfeiffer@lw.com
                   7 chris.yates@lw.com
                     belinda.lee@lw.com
                   8 niall.lynch@lw.com
                     ashley.bauer@lw.com
                   9
              10       Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              11
              12                         UNITED STATES DISTRICT COURT
              13                       SOUTHERN DISTRICT OF CALIFORNIA

              14
              15       IN RE PACKAGED SEAFOOD                    Case No. 3:15-md-02670-JLS-MDD
                       PRODUCTS ANTITRUST
              16       LITIGATION                                MDL No. 2670
              17                                                 DEFENDANTS STARKIST CO.
                                                                 AND DONGWON INDUSTRIES
              18       This Document Relates To:                 CO., LTD.’S MOTION TO SEAL
              19                                                 Special Briefing Schedule Set By
                                                                 Order Granting Joint Motion for
              20       ALL ACTIONS                               Approval of Stipulation Regarding
                                                                 Renewed Motions to Seal (ECF No.
              21                                                 2325)
              22                                                 Judge: Hon. Janis L. Sammartino
                                                                 Courtroom: 4D
              23
              24
              25
              26
              27
              28
                                                                               STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                      3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183669 Page 2 of 7


                   1         Pursuant to Federal Rule of Civil Procedure 5.2(e), Southern District of
                   2 California Civil Local Rule 79.2(c), and the law of this circuit, Defendants StarKist
                   3 Co. (“StarKist”) and Dongwon Industries Co., Ltd. (“DWI”) respectfully move the
                   4 Court for an order to file under seal the documents listed in Appendix A, which
                   5 will also be lodged with the Court. As indicated in Appendix A and the documents
                   6 themselves, StarKist and DWI seek to redact only portions of certain documents;
                   7 they seek to seal other documents in their entirety.
                   8 I.      INTRODUCTION
                   9         As the Court is well aware, over the course of a three-month period in late
              10 2019, Defendants and Plaintiffs filed several summary judgment and Daubert
              11 motions, as well as corresponding separate statements of fact, oppositions, and
              12 replies. Attached to those papers are more than one thousand exhibits, including
              13 highly confidential documents produced by StarKist and DWI; discovery responses
              14 and deposition transcripts incorporating similar proprietary information; and expert
              15 reports, detailing—among other things—those companies’ financial histories and
              16 projections, sales tactics, and marketing and pricing strategies. Following the
              17 Court’s Order Denying Without Prejudice Motions to File Documents Under Seal,
              18 ECF No. 2319, StarKist and DWI carefully re-analyzed each of those materials and
              19 identified those documents that, as of today, meet the Ninth Circuit’s “compelling
              20 reasons” standard for sealing. And, for the documents that do not warrant sealing
              21 in their entirety, StarKist and DWI identified narrowly tailored excerpts that should
              22 be redacted.1
              23
                       1
              24              The portions of documents that StarKist and DWI seek to redact are
                       identified, in most cases, with green highlighting. In two instances, where the
              25       previously filed version of the document already included green highlighting,
                       StarKist and DWI used blue highlighting to identify information they seek to
              26       redact. The documents with blue highlighting are (1) EPPs’ and DAPs’
              27       Memorandum in Opposition to Defendants’ Motion to Strike Adoria Lim’s Reply
                       Report and Portions of Marianne DeMario’s Reports, ECF No. 2126, and (2)
              28       EPPs’ Response to Separate Statement of Disputed Material Facts in Opposition to
                                                                                  STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   1          INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                         3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183670 Page 3 of 7


                   1        All of the identified documents, which are listed in Appendix A, contain
                   2 personal, proprietary, competitive, and commercially sensitive information, which
                   3 could irreparably harm StarKist, DWI, and third parties if made public.
                   4 Accordingly, the Court should grant StarKist and DWI’s motion to seal.
                   5 II.    LEGAL STANDARD
                   6        A party seeking to seal documents attached to a dispositive motion must
                   7 show “compelling reasons” why the interest in sealing the documents outweighs
                   8 “the public interest in understanding the judicial process.” Kamakana v. City &
                   9 Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (quoting Hagestad v.
              10 Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). Documents that, if left unsealed,
              11 “may lead to a litigant’s embarrassment, incrimination, or exposure to further
              12 litigation will not, without more, compel the court to seal [those] records.” Id. at
              13 1179. However, when documents can be used as “sources of business information
              14 that might harm a litigant’s competitive standing,” such use constitutes a
              15 “compelling reason” in support of keeping those documents under seal. Aya
              16 Healthcare Servs., Inc. v. AMN Healthcare, Inc., No. 17CV205-MMA (MDD),
              17 2020 WL 1911502, at *2 (S.D. Cal. Apr. 20, 2020) (quoting Ctr. for Auto Safety v.
              18 Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016)); see Bauer Bros. LLC v.
              19 Nike, Inc., No. 09CV500-WQH-BGS, 2012 WL 1899838, at *2 (S.D. Cal. May 24,
              20 2012) (finding compelling reasons to seal exhibits comprised of “confidential
              21 business materials, including marketing strategies, sales and retailer data, product
              22 development plans, unused prototypes, and detailed testimony regarding the
              23 same”). In addition, “compelling reasons exist” to seal documents that include
              24 “personally identifiable information of third-party individuals, including names,
              25 addresses, phone numbers, and email addresses.” Am. Auto. Ass’n of N.
              26
              27
              28 Defendants’ Motion for Partial Summary Judgment on Plaintiffs’ Private Label
                 Claims, ECF No. 2144.
                                                                               STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 2         INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                      3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183671 Page 4 of 7


                   1 California, Nevada & Utah v. Gen. Motors LLC, No. 17-CV-03874-LHK, 2019
                   2 WL 1206748, at *2 (N.D. Cal. Mar. 14, 2019).
                   3 III.   COMPELLING REASONS WARRANT SEALING STARKIST’S AND
                            DWI’S COMMERCIALLY SENSITIVE MATERIAL AND OTHER
                   4
                            DOCUMENTS WITH CONFIDENTIAL PERSONAL
                   5        INFORMATION
                   6        StarKist and DWI identified several categories of documents for which there
                   7 are compelling reasons to keep under seal. The documents take many forms:
                   8
                                  (1) expert reports submitted by Defendants and Plaintiffs,
                   9              which incorporate and reference confidential commercial
                                  sales and marketing data;
              10
                                  (2) internal email communications, sales and marketing
              11                  presentations, Board of Directors meeting minutes, and
                                  other strategic documents drafted by StarKist and DWI
              12                  personnel;

              13                  (3) confidential financial statements;

              14                  (4) discovery responses and extensive deposition
                                  testimony that discuss a host of competitively sensitive
              15                  topics;

              16                  (5) documents that reference the private information of
                                  third-party individuals; and
              17
                                  (6) portions of the parties’ briefs themselves, which
              18                  incorporate this confidential information.

              19            StarKist and DWI address the documents they seek to seal individually in
              20 Appendix A, which lists each document they seek to seal (in whole or in part) and
              21 the reasons for each. For example, as described in Appendix A, certain documents
              22 contain competitively sensitive sales and/or marketing information. Those
              23 documents include details and descriptions of StarKist’s pricing mechanisms,
              24 discount types and frequency, sales channels, customer price negotiations, and
              25 business relationships. They also include details and descriptions regarding DWI’s
              26 primary business—raw fish sales—including pricing, sales negotiations, and
              27 business relationships. Other documents contain competitively sensitive technical
              28 and/or research and development information. Those documents include details
                                                                                 STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  3          INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                        3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183672 Page 5 of 7


                   1 and descriptions of StarKist’s and DWI’s business operations, procurement
                   2 strategies, product development plans, manufacturing processes, and other strategic
                   3 initiatives. In addition, many of the documents StarKist and DWI identified as
                   4 sealable—in particular, portions of the various parties’ expert reports—include
                   5 StarKist’s and DWI’s competitively sensitive financial information. Those
                   6 documents include details and descriptions of StarKist’s and DWI’s sales and cost
                   7 data, discount types and frequency, margins earned, and pricing mechanisms.
                   8 They also include information regarding StarKist’s overall financial health2 as well
                   9 as various details related to StarKist’s debt load, investments, and potential merger
              10 and acquisition opportunities. Finally, StarKist and DWI also identified certain
              11 documents that include the private and confidential information of third parties,
              12 such as personal phone numbers and home addresses.3
              13             Public disclosure of StarKist’s and DWI’s commercially sensitive
              14 information would make it accessible to their customers, brokers, suppliers, and
              15 competitors and could result in a competitive disadvantage, and therefore cause
              16 irreparable harm, for StarKist and DWI currently and in the future.4 Likewise, the
              17
                      2
                        Because StarKist Co. is privately held, detailed financial information about
              18 the company is not public.
              19 3      Several documents listed in Appendix A include other “confidential and
                 commercially sensitive business information.” Among those documents are
              20 minutes and presentations from Board of Directors meetings, which show
                 StarKist’s and DWI’s strategic decision-making processes and contain
              21 commercially sensitive information spanning across all segments of StarKist’s and
              22 DWI’s business.
                 4
                        StarKist and DWI recognize that some of the commercially sensitive
              23 information they seek to seal originated or was communicated some time ago. But
              24 the age of that information does not affect the compelling reasons that justify
                 keeping it under seal. Even where the information is more than five years old, it
              25 still maintains its strategic value. See Decl. of Andras Mecs in Supp. of StarKist
                 and DWI’s Mot. to Seal (“Mecs Decl.”) ¶¶ 17-23; Decl. of Myoung-woo Lee in
              26 Supp. of StarKist and DWI’s Mot. to Seal (“Myoung-woo Lee Decl.”) ¶¶ 6-10.
              27 While the raw and canned tuna markets have evolved some since the early 2010s,
                 they are typically not subject to dynamic change. See Mecs Decl. ¶ 17; Myoung-
              28 woo Lee Decl. ¶ 6. Specifically, StarKist’s and DWI’s sales, marketing, pricing,
                                                                                 STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   4         INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                        3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183673 Page 6 of 7


                   1 public disclosure of private and confidential third-party information exposes those
                   2 individuals to privacy violations and other forms of harm, such as identify theft.
                   3 All of these justifications satisfy the Ninth Circuit’s compelling reasons standard.
                   4 See, e.g., Aya Healthcare Servs., Inc., 2020 WL 1911502, at *3-5 (finding
                   5 compelling reasons to seal business records detailing financial terms, proprietary
                   6 business strategies, negotiations and agreements with third parties, pricing
                   7 information, and technical information, such as “fill requirements”); Am. Auto.
                   8 Ass’n of N. California, Nevada & Utah, 2019 WL 1206748, at *2 (finding
                   9 compelling reasons to seal “personally identifiable information of third-party
              10 individuals”); Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, No. 15-
              11 CV-00595-BAS-MDD, 2017 WL 6270268, at *2 (S.D. Cal. Dec. 8, 2017) (finding
              12 compelling reasons to seal portions of expert report detailing “formulations,
              13 sourcing information, supply quantities, [] marketing strategies[,] and financial
              14 information”); Baker v. SeaWorld Entm’t, Inc., No. 14CV2129-MMA (AGS), 2017
              15 WL 5029612, at *5-6 (S.D. Cal. Nov. 3, 2017) (finding compelling reasons to seal
              16 “internal business materials,” including “analyses of competitors’ events,” “a
              17 confidential consumer report,” “notes for a Board of Directors presentation,”
              18 “presentation slides” for a Board of Directors meeting, and “communications
              19 regarding . . . public relations strategy [and] pricing and marketing strategies”);
              20 Nursing Home Pension Fund v. Oracle Corp., No. C01-00988 MJJ, 2007 WL
              21 3232267, at *2 (N.D. Cal. Nov. 1, 2007) (“The Ninth Circuit has found that
              22 compelling reasons exist to keep personal information confidential to protect an
              23 individual’s privacy interest and to prevent exposure to harm or identity theft.”).
              24
              25 and other business development strategies have—in most respects—remained
                 consistent over the years. Mecs Decl. ¶ 17; see Myoung-woo Lee Decl. ¶¶ 6-10.
              26 StarKist’s current cost structure, for example, is largely reflected in its historical
                 sales and other financial data. See Mecs Decl. ¶ 21. Its current marketing and
              27 pricing strategies, as well as its customer relationships, are likewise illustrated in
              28 some of even the most dated documents attached to the parties’ summary judgment
                 and Daubert motions. See Mecs Decl. ¶¶ 18-20, 22.
                                                                                 STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   5         INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                        3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2339 Filed 09/09/20 PageID.183674 Page 7 of 7


                   1 IV.    CONCLUSION
                   2        For the foregoing reasons, StarKist and DWI respectfully request that the
                   3 court grant this motion to seal the documents identified in Appendix A.
                   4
                   5 Dated: September 9, 2020                  LATHAM & WATKINS LLP
                   6
                                                               By: s/ Ashley M. Bauer
                   7
                                                               Alfred C. Pfeiffer
                   8
                                                               Christopher S. Yates
                   9                                           Belinda S Lee
                                                               Niall E. Lynch
              10
                                                               Ashley M. Bauer
              11                                               505 Montgomery Street
                                                               Suite 2000
              12
                                                               San Francisco, CA 94111
              13                                               Telephone: 415-391-0600
                                                               Facsimile: 415-395-8095
              14
                                                               Email: al.pfeiffer@lw.com
              15                                               Email: chris.yates@lw.com
                                                               Email: belinda.lee@lw.com
              16
                                                               Email: niall.lynch@lw.com
              17                                               Email: ashley.bauer@lw.com
              18
                                                               Counsel for Defendants StarKist Co. and
              19                                               Dongwon Industries Co., Ltd.
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                STARKIST CO. AND DONGWON
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 6          INDUSTRIES CO., LTD.’S MOT. TO SEAL
                                                                                       3:15-md-02670-JLS-MDD
